DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 introduces thicknesses ti and ts. Claim 1 does not, however, state the units for these thicknesses. This renders claim 1 indefinite because the units for ts will drastically change the value of E1 x ts3 ≥ 500 as required by the claim. For purposes of examination, the claim will be interpreted as both ti and ts being in mm. Claims 2-15 are rejected for being dependent on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0343744 Ogawa et al in view of JP 2018-170497 Kanbe et al.
Regarding claim 1, Ogawa teaches a laminated glass 1 (paragraph 0042) for a vehicle (paragraph 0041), the laminated glass comprising: 
a vehicle-interior side glass plate 3; 
a vehicle-exterior side glass plate 4 (figure 5); 
an interlayer film that bonds the vehicle- interior side glass plate and the vehicle-exterior side glass plate (paragraphs 0050-0051); and 
a structure 2 sealed in the interlayer film (paragraph 0050), 
wherein the interlayer film includes: 
a first interlayer film 6 bonded to the vehicle-interior side glass plate; 
a second interlayer film 8 bonded to the vehicle-exterior side glass plate; and 
a third interlayer film 7 located between the first interlayer film and the second interlayer film to enclose an outer periphery of the structure (figure 5), 
wherein where a film thickness of the first interlayer film or the second interlayer film,
whichever is thinner, is denoted as ti (paragraph 0048, 0.3 – 0.8 mm), and a thickness of the structure is denoted as ts (paragraph 0043, 0.3 – 1.0 mm), 0.3 ≥ ti/ts ≥ 2.67 is satisfied. 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught ti/ts range of 0.3 – 2.67 reads on the claimed range of greater than 0.4. 
Ogawa does not teach the flexural modulus of the structure. One reading Ogawa as a whole would appreciate that Ogawa is not particularly concerned with the composition of the structure, only the arrangement of the wiring connections. This is further evidenced by Ogawa’s disclosure allowing for any one of many display devices (paragraph 0096, including EL display). Kanbe teaches a flexible electronic component for use on a display (abstract) including an electroluminescent panel with a thickness of 20 to 500 microns and a flexural modulus of 2.5 to 4.0 GPa (Configuration of a Mounting Device, second paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the EL panel composition of Kanbe in the product of Ogawa because this panel has substantial flexibility, allowing for suitable bending during formation of the product. 
Therefore, Ogawa teaches the ts as 0.3 – 1.0 mm (Ogawa paragraph 0043). And Kanbe teaches the E1 as 2.5 – 4.0 GPa (or 2500 to 4000 MPa, section entitled Configuration of a Mounting Device, second paragraph). Therefore, 67.5 ≥ E1 x ts3 ≥ 4000. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught E1 x ts3 range of 67.5 – 4000 reads on the claimed range of greater than 500. 
Regarding claim 2, Ogawa teaches that 0.3 ≥ ti/ts ≥ 2.67 (ti, paragraph 0048, 0.3 – 0.8 mm, and ts, paragraph 0043, 0.3 – 1.0 mm). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught ti/ts range of 0.3 – 2.67 reads on the claimed range of greater than 0.6. 
Regarding claims 3 and 4, Kanbe teaches that the flexural modulus E1 of the structure is 2500 to 4000 MPa (Configuration of a Mounting Device, second paragraph). 
Regarding claim 5, Kanbe does not teach a flexural modulus of equal to or greater than 10 GPa. However, since the claimed lower limit of 10 GPa is close to the prior art upper limit of 4.0 GPa, the examiner takes the position that a person having ordinary skill in the art before the effective filing date of the invention would have reasonably expected that the structure’s performance at the prior art value of 4.0 GPa would have been the same as, or similar to, the performance in the claimed range. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I.
Regarding claim 6, Ogawa teaches that a bent shape of the vehicle-interior side glass plate and a bent shape of the vehicle- exterior side glass plate are different from a bent shape of the structure (figure 5, where the glass plates and the structure are different sizes and therefore must have different bent shapes).
Regarding claim 7, neither Ogawa nor Kanbe explicitly teaches the variation in thickness. However, because Ogawa discloses the method of making the laminated glass by heating and pressing such that the gaps fill with interlayer resin (paragraph 0051), the examiner is taking the position that the final product would be substantially of uniform thickness.   
Regarding claim 8, Ogawa teaches that a width of the third interlayer film is equal to or greater than 5 mm (Figure 1 and paragraph 0080, where figure 1 shows that the third interlayer film is approximately the same size as the glass panels, and paragraph 0080 teaches that the glass panels are 820 mm x 1160 mm). 
Regarding claim 9, Ogawa teaches that the structure includes a wiring plate electrically connected to the structure (paragraph 0044), in a plan view, a distance between a connection end portion of the wiring plate connected to the structure and an end portion of the vehicle-interior side glass plate is equal to or greater than 1 mm, and a distance between the connection end portion and an end portion of the vehicle-exterior side glass plate is equal to or greater than 1 mm (paragraph 0080 teaching that the glass size is 820 mm x 1160 mm, and figure 1 showing that the structure is in the central portion of the glass, with paragraph 0080 teaching that the length of wire 18 is 70 mm, and connects to wire 19 within the assembly such that the structure must be 70 mm away from the edge of the laminated glass).  Please note that while the figure may not be to scale, the figure 1 lends guidance regarding the general desired structure of the product. 
Regarding claim 10, Ogawa teaches that in a plan view of the laminated glass, the wiring plate is arranged at a position that is visible (figure 1 and paragraph 0052, where the wiring is only not visible because of the glass’s low transmission).  
Regarding claim 11, Ogawa teaches that total thickness of the laminated glass is about 4.2-6.6 mm. The glass panels are 1.5 mm each (paragraph 0042). The structure is 0.3-1.0 mm (paragraph 0043). The first and second interlayer films are 0.3-0.8 mm (paragraph 0048). And the third interlayer film is 0.3-1.0 mm (paragraph 0048). glass is equal to or greater than 2.8 mm and equal to or smaller than 10 mm.  
Regarding claims 12 and 13, Ogawa teaches that the structure is a display device, which requires illumination (paragraph 0041, where an EL panel is an illuminated display).  
Regarding claims 14 and 15, neither Ogawa nor Kanbe explicitly teach power generation or dimming. However, these are obvious variants of the display or illumination device as these may be desired in vehicle glasses.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781